Exhibit 10.2
UNITED STATES OF AMERICA
DEPARTMENT OF THE TREASURY
COMPTROLLER OF THE CURRENCY

         
In the Matter of:
)     AA-EC-11-82
Mountain National Bank
)      
Sevierville, Tennessee
)      

CONSENT ORDER
WHEREAS, the Comptroller of the Currency of the United States of America
(“Comptroller” or “OCC”), through his National Bank Examiner, has supervisory
authority over Mountain National Bank of Sevierville, Tennessee (“Bank”);
WHEREAS, the Bank, by and through its duly elected and acting Board of Directors
(“Board”), has executed a Stipulation and Consent to the Issuance of a Consent
Order (“Stipulation and Consent”), dated October 27, 2011 that is acceptable to
the Comptroller; and
WHEREAS, by this Stipulation and Consent, which is incorporated by reference,
the Bank has consented to the issuance of this Consent Order (“Order”) by the
Comptroller;
NOW, THEREFORE, pursuant to the authority vested in him by the Federal Deposit
Insurance Act, as amended, 12 U.S.C. § 1818, the Comptroller hereby orders the
following:
ARTICLE I
COMPLIANCE COMMITTEE
(1) The Board shall maintain a Compliance Committee of at least five
(5) directors, none of whom shall be an employee or controlling shareholder of
the Bank or any of its affiliates (as the term “affiliate” is defined in 12
U.S.C. § 371c(b)(1)), or a family member of any such person. In the event of a
change of the membership, the name of any new member shall be submitted in
writing to the Director for Special Supervision (“Director”). The Compliance
Committee shall be responsible for monitoring and coordinating the Bank’s
adherence to the provisions of this Order.

 

 



--------------------------------------------------------------------------------



 



(2) The Compliance Committee shall meet at least monthly.
(3) Within thirty (30) days of the date of this Order and quarterly thereafter,
the Compliance Committee shall submit a written progress report to the Board
setting forth in detail:

  (a)   a description of the actions needed to achieve full compliance with each
Article of this Order, Bank personnel responsible for implementing the
corrective actions and the time frames for completion;     (b)   actions taken
to comply with each Article of this Order; and
    (c)   the results and status of those actions.

(4) The Board shall forward a copy of the Compliance Committee’s report, with
any additional comments by the Board, to the Director within ten (10) days of
receiving such report.
ARTICLE II
STRATEGIC PLAN
(1) Within sixty (60) days, the Board shall forward to the Director for his
review, pursuant to paragraph (3) of this Article, a written Strategic Plan for
the Bank that is acceptable to the Director, covering at least a three-year
period. The Strategic Plan shall establish objectives for the Bank’s overall
risk profile, earnings performance, growth, balance sheet mix, off-balance sheet
activities, liability structure, capital adequacy, reduction in the volume of
nonperforming assets, product line development, and market segments that the
Bank intends to promote or develop, together with strategies to achieve those
objectives, and shall, at a minimum, include:

  (a)   a mission statement that forms the framework for the establishment of
strategic goals and objectives;

 

-2-



--------------------------------------------------------------------------------



 



  (b)   a description of the Bank’s targeted market(s) and an assessment of the
current and projected risks and competitive factors in its identified target
market(s);     (c)   the strategic goals and objectives to be accomplished,
including the reduction of problem assets and achieving sustained profitability;
    (d)   specific actions to accomplish the identified strategic goals and
objectives, including specific time frames;     (e)   designated Bank personnel
to be responsible and accountable for achieving each goal and objective of the
Strategic Plan;     (f)   a financial forecast, to include projections for major
balance sheet and income statement accounts, targeted financial ratios, and
growth projections over the period covered by the Strategic Plan;     (g)   a
description of the assumptions used to determine financial projections and
growth targets;     (h)   an identification and risk assessment of the Bank’s
present and planned future product lines (assets and liabilities) that will be
utilized to accomplish the strategic goals and objectives established in the
Strategic Plan, with the requirement that the risk assessment of new product
lines must be completed prior to the offering of such product lines;

 

-3-



--------------------------------------------------------------------------------



 



  (i)   an evaluation of the Bank’s internal operations, staffing requirements,
board and management information systems, and policies and procedures for their
adequacy and contribution to the accomplishment of the goals and objectives
established in the Strategic Plan; and     (j)   a description of the process to
monitor the Bank’s progress in meeting the Strategic Plan’s goals and
objectives.

(2) If the Board’s Strategic Plan under paragraph (1) of this Article is a sale
or merger of the Bank, including a transaction pursuant to 12 U.S.C. § 215a-3,
the Strategic Plan shall, at a minimum, describe the actions that will be taken,
including the associated timeline, to execute a definitive agreement for the
sale or merger within ninety (90) days after the receipt of the Director’s
written determination of no supervisory objection pursuant to paragraph (3) of
this Article.
(3) Prior to adoption by the Board, a copy of the Strategic Plan, and any
subsequent amendments or revisions, shall be forwarded to the Director for
review and prior written determination of no supervisory objection. Within five
(5) days of receiving a written determination of no supervisory objection from
the Director, the Board shall adopt and the Bank, subject to Board review and
ongoing monitoring, shall implement and thereafter ensure adherence to the
Strategic Plan, and any subsequent amendments or revisions.

 

-4-



--------------------------------------------------------------------------------



 



(4) Following adoption by the Board, at least quarterly, the Board shall prepare
a written evaluation of the Bank’s performance against the Strategic Plan, based
on the Bank’s monthly reports, analyses, and written explanations of any
differences between actual performance and the Bank’s strategic goals and
objectives, and shall include a description of the actions the Board will
require the Bank to take to address any shortcomings, which shall be documented
in the Board meeting minutes. The Board shall submit a copy of the written
evaluation to the Director with the written quarterly progress report required
by Article I, paragraph (3) of this Order.
(5) Following adoption by the Board, at least monthly, the Board shall review
financial reports and earnings analyses prepared by Bank management that
evaluate the Bank’s performance against the goals and objectives established in
the Strategic Plan for the most recent month and year-to-date, as well as the
Bank’s written explanation of significant differences between actual and
projected balance sheet, income statement, and expense accounts for those
periods, including descriptions of extraordinary and/or nonrecurring items.
(6) The Bank may not initiate any action that deviates significantly from the
Board-approved Strategic Plan without a written determination of no supervisory
objection from the Director. The Board must give the Director advance, written
notice of its intent to deviate significantly from the Strategic Plan, along
with an assessment of the impact of such change on the Bank’s condition,
including a profitability analysis and an evaluation of the adequacy of the
Bank’s organizational structure, staffing, management information systems,
internal controls, and written policies and procedures to identify, measure,
monitor, and control the risks associated with the change in the Strategic Plan.

 

-5-



--------------------------------------------------------------------------------



 



(7) Until the Strategic Plan required under this Article has been submitted by
the Bank for OCC review, has received a written determination of no supervisory
objection from the OCC, and is being implemented by the Bank, the Bank shall not
significantly deviate from the products, services, asset composition and size,
funding sources, structure, operations, policies, procedures, and markets of the
Bank that existed before this Consent Order without first obtaining the OCC’s
prior written determination of no supervisory objection to such significant
deviation. Any request to the OCC for prior written determination of no
supervisory objections to a significant deviation must be submitted to the
Director 30 days in advance of the significant deviation and shall include:

  (a)   an assessment of the adequacy of the Bank’s management, staffing levels,
organizational structure, financial condition, capital adequacy, funding
sources, management information systems, internal controls, and written policies
and procedures with respect to the proposed significant deviation, and     (b)  
the Bank’s evaluation of its capability to indentify, measure, monitor, and
control the risks associated with the proposed significant deviation.

(8) For the purposes of this Article, changes that may constitute a significant
deviation from the Strategic Plan include, but are not limited to, a change in
the Bank’s products and services, marketing strategies, marketing partners,
underwriting practices and standards, credit administration, or funding
strategy, any of which, alone or in aggregate, may have a material impact on the
Bank’s operations or financial performance; or any changes in personnel,
operations, or external factors that may have a material impact on the Bank’s
operations or financial performance, or any other position subsequently
identified in writing by the Director.

 

-6-



--------------------------------------------------------------------------------



 



ARTICLE III
CAPITAL PLAN
(1) The Bank shall achieve within one-hundred and twenty (120) days of the date
of this Order and thereafter maintain the following capital levels (as defined
in 12 C.F.R. Part 3)1:

  (a)   Total risk-based capital at least equal to twelve percent (12%) of
risk-weighted assets; and     (b)   Tier 1 capital at least equal to nine
percent (9%) of adjusted total assets2.

(2) Within sixty (60) days, the Board shall forward to the Director for his
review, pursuant to paragraph (5) of this Article, a written Capital Plan for
the Bank, consistent with the Strategic Plan developed pursuant to Article II,
paragraph (1) of this Order, covering at least a three-year period. The Capital
Plan shall include:

  (a)   specific plans for the maintenance of adequate capital at levels
commensurate with the Bank’s risk profile, business model and operations;

 

      1   The requirement in this Order to meet and maintain a specific capital
level means that the Bank may not be deemed to be “well capitalized” for
purposes of 12 U.S.C. § 1831o and 12 C.F.R. Part 6, pursuant to 12 C.F.R.
§ 6.4(b)(1)(iv).   2   Adjusted total assets is defined in 12 C.F.R. § 3.2(a) as
the average total assets figure required to be computed for and stated in a
bank’s most recent quarterly Consolidated Report of Condition and Income minus
end-of-quarter intangible assets, deferred tax assets, and credit-enhancing
interest-only strips, that are deducted from Tier 1 capital, and minus
nonfinancial equity investments for which a Tier 1 capital deduction is required
pursuant to section 2(c)(5) of appendix A of 12 C.F.R. §  Part 3.

 

-7-



--------------------------------------------------------------------------------



 



  (b)   projections for growth and capital requirements based upon a detailed
analysis of the Bank’s assets, liabilities, earnings, fixed assets, and
off-balance sheet activities;     (c)   projections of the sources and timing of
additional capital to meet the Bank’s future needs; and     (d)   a contingency
plan that identifies alternative methods should the source(s) of additional
capital under (c) above not be available.

(3) The Bank may pay a dividend or make a capital distribution only:

  (a)   when the Bank is in compliance with its approved Capital Plan and would
remain in compliance with its approved Capital Plan immediately following the
payment of any dividend or capital distribution;     (b)   when the Bank is in
compliance with 12 U.S.C. §§ 56 and 60; and     (c)   following the prior
written determination of no supervisory objection by the Director.

 

-8-



--------------------------------------------------------------------------------



 



(4) Prior to adoption by the Board, a copy of the Capital Plan shall be
submitted to the Director for prior written determination of no supervisory
objection. Within five (5) days of receiving a written determination of no
supervisory objection from the Director, the Board shall adopt and the Bank,
subject to Board review and ongoing monitoring, shall implement and thereafter
ensure adherence to the Capital Plan, and any subsequent amendments or
revisions. The Board shall review and update the Bank’s Capital Plan on an
annual basis, or more frequently if necessary or if requested by the Director in
writing. Copies of the reviews shall be submitted to the Director. Revisions to
the Capital Plan shall be submitted to the Director for a prior written
determination of no supervisory objection. Upon receiving a determination of no
supervisory objection to the revised Capital Plan from the Director, the Board
shall adopt and the Bank, subject to Board review and ongoing monitoring, shall
implement and thereafter ensure adherence to the Capital Plan, and any
subsequent amendments or revisions or provide to the Director reasons, in
writing, as to why the revised Capital Plan should not be implemented.
(5) If the Bank’s Capital Plan is entirely or partially based on recapitalizing
the Bank through a stock offering, the Capital Plan shall: (i) identify the
names of investors who have submitted paid-in stock subscriptions that are
irrevocable pursuant to the terms of the stock offering and pursuant to
applicable law; (ii) specify the amount of capital to be raised through the
stock offering that is (either alone or combined with other sources of capital)
consistent with the capital levels in the Capital Plan; (iii) provide a detailed
explanation of actions taken to comply with all applicable securities laws and
to obtain any necessary shareholder approvals; and (iv) include a time line with
specific and targeted deadlines for completing all steps necessary to
successfully closing the offering.

 

-9-



--------------------------------------------------------------------------------



 



(6) If the Bank’s Capital Plan outlines a sale or merger of the Bank, including
a transaction pursuant to 12 U.S.C. § 215a-3, the Capital Plan shall, at a
minimum, address the steps that will be taken and the associated timeline to
ensure that within ninety (90) days after the receipt of the Director’s written
determination of no supervisory objection to the Capital Plan, a definitive
agreement for the sale or merger is executed.
(7) If the Bank fails to achieve, or thereafter maintain the level of capital
required by paragraph (1) of this Article, violates paragraph (2), or fails to
implement a Capital Plan that the Director has provided no supervisory
objection, then the Bank shall be deemed undercapitalized for purposes of this
Order, and the Bank shall take such corrective measures as the OCC may direct
from among the provisions applicable to undercapitalized depository institutions
under 12 U.S.C. § 1831(e) and 12 C.F.R. Part 6. For purposes of this
requirement, an action “necessary to carry out the purpose of this section”
under 12 U.S.C. § 1831o(e)(5) shall include restoration of the Bank’s Tier 1
capital to the minimum levels required by this Order, and any other action
deemed advisable by the OCC to address the Bank’s capital deficiency or the
safety and soundness of its operations.

 

-10-



--------------------------------------------------------------------------------



 



ARTICLE IV
BOARD TO HIRE AND ENSURE COMPETENT MANAGEMENT
(1) The Board shall ensure that the Bank has competent management in place on a
full-time basis in all executive officer positions to carry out the Board’s
policies; ensure compliance with this Order; ensure compliance with applicable
laws, rules, and regulations; and manage the day-to-day operations of the Bank
in a safe and sound manner.
(2) Within ninety (90) days, the Board (with the exception of any Bank executive
officers) shall prepare a written assessment of the capabilities of the Bank’s
President, Chief Executive Officer, Chief Operating Officer, Chief Financial
Officer, Chief Lending Officer, Chief Credit Risk Officer, and Chief Credit
Officer (“officers”) to perform present and anticipated duties, taking into
account the findings contained in the most recent Report of Examination, and
factoring in the officer’s past actual performance, experience, and
qualifications, compared to their position description, duties and
responsibilities, with particular emphasis on their proposed responsibilities to
execute the Strategic Plan and correct the concerns raised in the most recent
Report of Examination. Upon completion, a copy of the written assessment shall
be submitted to the Director.
(3) If the Board determines that an officer’s performance, skills or abilities
need improvement, the Board will, within thirty (30) days following its
determination, require the Bank to develop and implement a written program, with
specific time frames, to improve the officer’s performance, skills and
abilities. Upon completion, a copy of the written program shall be submitted to
the Director.

 

-11-



--------------------------------------------------------------------------------



 



(4) If the Board determines that an officer will not continue in his/her
position, the Board shall document the reasons for this decision in its
assessment performed pursuant to paragraph (3) of this Article, and shall within
sixty (60) days of such vacancy identify and provide notice to the Director,
pursuant to paragraph (6) of this Article, of a qualified and capable candidate
for the vacant position who shall be vested with sufficient executive authority
to ensure the Bank’s compliance with this Order and the safe and sound operation
of functions within the scope of that position’s responsibility.
(5) Prior to the appointment of any individual to an executive officer position,
the Board shall submit to the Director written notice, as required by 12 C.F.R.
§ 5.51. et. al. The Director shall have the power to disapprove the appointment
of the proposed executive officer. However, the failure to exercise such veto
power shall not constitute an approval or endorsement of the proposed executive
officer. The requirement to submit information and the prior disapproval
provisions of this Article are based upon the authority of 12 U.S.C. § 1818(b)
and do not require the Comptroller or the Director to complete his review and
act on any such information or authority within ninety (90) days.
(6) The Board shall perform, at least annually, a written performance appraisal
for each Bank officer, defined in paragraph 2 of this Article, that establishes
objectives by which the officer’s effectiveness will be measured, evaluates
performance according to the position’s description and responsibilities, and
assesses accountability for action plans to remedy issues raised in Reports of
Examination or audit reports. Upon the completion of the initial written
performance appraisal for each of the Bank’s officers, copies of the initial
performance appraisals shall be submitted to the Director. The Board shall
ensure that the Bank addresses any identified deficiencies in a manner
consistent with paragraphs (4) and (5) of this Article.

 

-12-



--------------------------------------------------------------------------------



 



ARTICLE V
CREDIT RISK MANAGEMENT AND NONACCRUAL RECOGNITION
(1) The Board shall ensure adherence to the Bank’s written program to reduce and
manage the high level of credit risk in the Bank. The Bank’s actions shall
include, but not be limited to, credit risk management procedures to:

  (a)   perform analyses of current and complete credit information, including
global cash flow analyses of borrowers and guarantors;     (b)   require and
enforce appropriate financial reporting covenants;     (c)   reduce problem
assets;     (d)   identify problem loans in a timely manner;     (e)   assign
accurate risk ratings consistent with the classification standards contained in
the Comptroller’s Handbook on “Rating Credit Risk;”     (f)   designate the
appropriate accrual status pursuant to the FFIEC Instructions for the
Preparation of Consolidated Reports of Condition and Income;     (g)   reduce
credit concentrations in commercial real estate loans;     (h)   reduce the
volume of credit and collateral exceptions;     (i)   strengthen loan
collections;     (j)   maintain an adequate, qualified staff in all loan
functional areas; and     (k)   monitor lending staff adherence to the Bank’s
written program.

 

-13-



--------------------------------------------------------------------------------



 



(2) At least quarterly, the Board shall prepare a written assessment of the
Bank’s credit risk and the Bank’s adherence to the aforementioned program. The
Board shall submit a copy of this assessment to the Director.
ARTICLE VI
PROBLEM ASSET MANAGEMENT
(1) Effective as of the date of this Order, the Bank (subject to Board review
and ongoing monitoring) shall implement and thereafter ensure adherence to a
written program designed to protect the Bank’s interest in those assets
criticized as “doubtful,” “substandard,” or “special mention” in the most recent
Report of Examination (“ROE”), in any subsequent ROE, by any internal or
external loan review, or in any list provided to management by the National Bank
Examiners during any examination. The program shall include:

  (a)   sufficient staff having the qualifications, skills, and experience to
effectively manage and resolve problem assets, who will be held accountable by
the Bank’s Board to successfully execute their assigned duties;     (b)  
adequate management information systems to measure the status of workout plans
on each problem asset; and     (c)   the development of Criticized Asset Reports
(“CARs”) identifying all credit relationships and other assets totaling in
aggregate two hundred and fifty thousand dollars ($250,000) or more, criticized
as “doubtful,” “substandard,” or “special mention.” The CARs must be updated
monthly, and, if there are any changes are to be submitted to a committee of the
Board monthly, and submitted to the full Board and to the Director quarterly.

 

-14-



--------------------------------------------------------------------------------



 



(2) Each CAR shall cover an entire credit relationship and other assets, and
include, at a minimum, analysis and documentation of the following:

  (a)   the origination date and any renewal or extension dates, amount, purpose
of the loan or other asset, and the originating and current handling officer(s);
    (b)   the expected primary and secondary sources of repayment, and an
analysis of the adequacy of the repayment source;     (c)   the appraised value
of supporting collateral, along with the date and source of the appraisal, and
the position of the Bank’s lien on such collateral, as well as other necessary
documentation to support the current collateral valuation;     (d)   an analysis
of current and complete credit information, including a global cash flow
analysis where loans are to be repaid from operations;     (e)   results of any
impairment analysis;     (f)   accurate risk ratings consistent with the
classification standards contained in the Comptroller’s Handbook on “Rating
Credit Risk;”     (g)   appropriate accrual status pursuant to the FFIEC
Instructions for the Preparation of Consolidated Reports of Condition and
Income;     (h)   significant developments, including a discussion of changes
since the prior CAR, if any; and

 

-15-



--------------------------------------------------------------------------------



 



  (i)   the proposed action to eliminate the basis of criticism and the time
frame for its accomplishment, including an exit strategy if appropriate.

(3) The Bank shall not extend credit, directly or indirectly, including
renewals, modifications or extensions, to a borrower whose loans or other
extensions of credit are criticized in any ROE, in any internal or external loan
review, or in any list provided to management by the National Bank Examiners
during any examination, and whose aggregate loans and other extensions of credit
exceed two-hundred and fifty thousand dollars ($250,000), unless and until the
Board, or a designated committee thereof, determines in writing that each of the
following conditions is met:

  (a)   the extension of additional credit is necessary to promote the best
interests of the Bank and that prior to renewing, modifying or extending any
additional credit, a majority of the full Board (or designated committee)
approves the credit extension and records, in writing, why such extension is
necessary to promote the best interests of the Bank.     (b)   a written credit
and collateral analysis is performed as required by paragraphs (2)(b),(c) and
(d) of this Article and, if necessary, the proposed action referred to in
paragraph (2)(i) of this Article is revised, as appropriate; and     (c)   the
Board’s formal plan to collect or strengthen the criticized asset will not be
compromised by the extension of additional credit.

A copy of the findings and approval of the Board or designated committee shall
be maintained in the credit file of the affected borrower.

 

-16-



--------------------------------------------------------------------------------



 



ARTICLE VII
INDEPENDENT LOAN REVIEW
(1) Within sixty (60) days of the date of this Order, the Board shall establish
an effective, independent, and on-going independent loan review program to
review, at least semi-annually, the Bank’s loan portfolio, to assure the timely
identification and categorization of problem credits. The program shall provide
for a written report to be filed with the Board promptly after each review and
shall employ a loan rating system consistent with the guidelines set forth in
“Rating Credit Risk” and “Allowance for Loan and Lease Losses,” booklets A-RCR
and A-ALLL, respectively, of the Comptroller’s Handbook. Such reports shall
include, at a minimum:

  (a)   a description of the loan review scope and coverage parameters;     (b)
  conclusions regarding the overall quality of the loan portfolio;     (c)   the
identification, type, rating, and amount of problem loans;     (d)   the
identification and amount of delinquent loans and leases;     (e)   loans
meeting the criteria for nonaccrual status;     (f)   loans and leases to the
directors, executive officers, and principal shareholders of the Bank and to
their related interests;     (g)   a list of credit and collateral documentation
exceptions;     (h)   conclusions on the independence and appropriateness of the
collateral valuation process;

 

-17-



--------------------------------------------------------------------------------



 



  (i)   the identification and status of credit-related violations of law, rule,
or regulation;     (j)   a list of concentrations of credit;     (k)   loans and
leases in nonconformance with the Bank’s lending and leasing policies, and
exceptions to the Bank’s lending and leasing policies; and     (l)   adequacy of
the ALLL balance and methodology.

(2) Upon completion, the Board shall forward a copy of the program required in
paragraph (1) above, and any related reports, to the Director.
(3) If the Board decides to hire an outside firm to perform an independent loan
review pursuant to paragraph (1) of this Article, the Bank shall provide to the
OCC for a prior written determination of no supervisory objection a detailed
engagement letter which sets forth the scope, coverage, content of loan review
reports, and the expected timeframes for completion.
(4) The Board shall review the loan review report(s) and shall ensure that
immediate, adequate, and continuing remedial action, as appropriate, is taken
upon all findings noted in the report(s), and that documentation of the action
taken by the Bank to collect or strengthen assets identified as problem credits
shall be preserved in the Bank.

 

-18-



--------------------------------------------------------------------------------



 



ARTICLE VIII
ALLOWANCE FOR LOAN AND LEASE LOSSES
(1) The Board shall maintain and adhere to a written policy and procedures for
the maintenance of an adequate Allowance for Loan and Lease Losses (“ALLL”). The
policy and procedures shall be consistent with the comments on maintaining a
proper ALLL found in the Interagency Policy Statement on the ALLL contained in
OCC Bulletin 2006-47 (December 13, 2006) and with “Allowance for Loan and Lease
Losses,” Booklet A-ALLL of the Comptroller’s Handbook, and shall incorporate the
following:

  (a)   loan risk ratings;     (b)   results of the Bank’s independent loan
review;     (c)   criteria for determining which loans will be reviewed under
Accounting Standards Codification (“ASC”) Topic 310, how impairment will be
determined, and procedures to ensure that the analysis of loans complies with
ASC 310 requirements;     (d)   criteria for determining loan pools under ASC
450 and an analysis of those loan pools;     (e)   recognition of non-accrual
loans in conformance with generally accepted accounting principles and
regulatory guidance;     (f)   loan loss experience;     (g)   trends of
delinquent and non-accrual loans;     (h)   concentrations of credit in the
Bank; and     (i)   present and projected economic and market conditions.

 

-19-



--------------------------------------------------------------------------------



 



(2) The policy and procedures shall provide for a review of the ALLL by the
Board at least once each calendar quarter. Any deficiency in the ALLL shall be
remedied in the quarter it is discovered, prior to filing the Consolidated
Reports of Condition and Income, by additional provisions from earnings. Written
documentation shall be maintained of the factors considered and conclusions
reached by the Board in determining the adequacy of the ALLL, and made available
for review by National Bank Examiners.
(3) A copy of the Board’s ALLL policy and procedures, and any subsequent
revisions, shall be submitted to the Director.
ARTICLE IX
INTERNAL AUDIT
(1) Within sixty (60) days of the date of this Order the Board shall adopt,
implement, and thereafter ensure Bank adherence to an independent, risk-based
audit program of all Bank operations, sufficient in scope, testing and
documentation to:

  (a)   detect irregularities in the Bank’s operations;     (b)   determine the
adequacy of internal controls and the Bank’s level of compliance with all
applicable laws, rules and regulations;     (c)   evaluate adherence to Bank
policies and procedures;     (d)   document and support audit conclusions;    
(e)   track audit findings;     (f)   assign Bank personnel responsible for
corrective actions;     (g)   track the status of corrective actions; and    
(h)   establish targeted time frames for completion.

 

-20-



--------------------------------------------------------------------------------



 



(2) The persons responsible for implementing the independent audit program
pursuant to paragraph (1) shall report directly to the Board, which shall have
the sole power to direct the audit program activities.
(3) The Board shall exercise appropriate oversight of the audit function which,
at a minimum, requires development and implementation of the following:

  (a)   an audit charter and policy which sets forth the requirements of the
Bank’s audit program;     (b)   the responsibilities of the Audit Committee and
the frequency of Audit Committee meetings;     (c)   the completion of risk
assessments on each area of the Bank on an annual basis, and the completion of
an annual enterprise-wide risk assessment based upon the results of the
aforementioned risk assessments; an annual audit schedule using a risk-based
approach, based upon the aforementioned risk assessments, to achieve audit
objectives;     (d)   written audit reports that provide conclusions and are
supported by adequate work papers;     (e)   time-frames for management
responses to audit findings; and     (f)   dedicating adequate staff with
respect to both the experience level and number of the individuals to the Bank’s
audit function.

 

-21-



--------------------------------------------------------------------------------



 



(4) The Board shall ensure that immediate actions are undertaken to remedy
deficiencies cited in audit reports, and that the Bank maintains a written
record describing those actions. The Board shall ensure that management provides
detailed explanations in those circumstances, if any, where the deficiencies
cannot be remedied, and that the audit staff maintain a written record
describing those actions. The Board shall provide for a timely independent
written follow-up for any uncorrected deficiencies. The audit staff shall
evaluate in writing the effectiveness of the corrective actions and recommend
additional corrective actions, as necessary.
(5) The Board shall evaluate the audit reports of any party providing services
to the Bank, and shall assess the impact on the Bank of any audit deficiencies
cited in such reports.
ARTICLE X
LIQUIDITY RISK MANAGEMENT PROGRAM
(1) Within sixty (60) days, the Board shall revise and maintain a comprehensive
liquidity risk management program, consistent with OCC Bulletin 2010-13,
“Liquidity” (March 22, 2010), which assesses, on an ongoing basis, the Bank’s
current and projected funding needs, and ensures that sufficient funds or access
to funds exist to meet those needs. Such a program must include effective
methods to achieve and maintain sufficient liquidity and to measure and monitor
liquidity risk, to include at a minimum:

  (a)   strategies to maintain sufficient liquidity at reasonable costs
including, but not limited to, the following:

  (i)   better diversification of funding sources, reducing reliance on high
cost providers;     (ii)   reducing and monitoring rollover risk;

 

-22-



--------------------------------------------------------------------------------



 



  (iii)   increasing liquidity through such actions as obtaining additional
capital, placing limits on asset growth, aggressive collection of problem loans
and recovery of charged-off assets, and asset sales; and     (iv)   monitoring
the projected impact on reputation, economic and credit conditions in the Bank’s
market(s).

  (b)   The preparation of liquidity reports which shall be reviewed by the
Board on at least a monthly basis, to include, at a minimum, the following:

  (i)   a certificate of deposit maturity schedule, including separate line
items for brokered deposits and uninsured deposits, depicting maturities on a
weekly basis for the next month and monthly thereafter for the following five
months, which schedule shall be updated at least weekly;     (ii)   a schedule
of all funding obligations, including unfunded loan commitments, outstanding
lines of credit and outstanding letters of credit, showing the obligations that
can be drawn immediately, and on a weekly basis for the next month and monthly
thereafter for the following five months, which schedule shall be prepared and a
updated at least weekly;     (iii)   listing of funding sources, prepared and
updated on a weekly basis for the next month and monthly thereafter for the
following five months, including federal funds sold; unpledged assets and assets
available for sale; and borrowing lines by lender, including original amount,
remaining availability, type and book value of collateral pledged, terms, and
maturity date, if applicable.

 

-23-



--------------------------------------------------------------------------------



 



  (iv)   a monthly sources and uses of funds report for a minimum period of six
months, updated monthly, which reflects known and projected changes in asset and
liability accounts, and the assumptions used in developing the projections. Such
reports shall include, at a minimum:

  1.   the funding obligations and sources required by (b)(ii) and (b)(iii) of
this paragraph;     2.   projected additional funding sources, including loan
payments, loan sales/participations, or deposit increases; and     3.  
projected additional funding requirements from a reduction in deposit accounts
including uninsured and brokered deposits, inability to acquire federal funds
purchased, or availability limitations or reductions associated with borrowing
relationships.

 

-24-



--------------------------------------------------------------------------------



 



  (c)   A contingency funding plan that, on a monthly basis, forecasts funding
needs, and funding sources under different stress scenarios which represent
management’s best estimate of balance sheet changes that may result from a
liquidity or credit event. The contingency funding plan shall include:

  (i)   specific plans detailing how the Bank will comply with restrictions or
requirements set forth in this Order and the restrictions against brokered
deposits in 12 C.F.R. §337.6;     (ii)   the preparation of reports which
identify and quantify all sources of funding and funding obligations under best
case and worst case scenarios, including asset funding, liability funding and
off-balance sheet funding; and     (iii)   procedures which ensure that the
Bank’s contingency funding practices are consistent with the Board’s guidance
and risk tolerances.

(2) The Board shall submit a copy of the comprehensive liquidity risk management
program, along with the reports required by this Article, to the Director.
ARTICLE XI
LIMITATIONS ON THIRD PARTY CONTRACTS
(1) Any contract with a third party to assist in the sale, merger, or
recapitalization of the Bank must be expense based with a success fee paid upon
completing the sale, merger, or recapitalization, and without the Director’s
prior supervisory non-objection may not provide that the cost of performing due
diligence, or other services related to the transaction will be incurred by the
Bank. The Bank will not enter into any third party contract to assist in the
sale, merger, or recapitalization of the Bank without obtaining the Director’s
prior, written, supervisory non-objection.

 

-25-



--------------------------------------------------------------------------------



 



(2) Any request for the Director’s supervisory non-objection shall include:

  (a)   a description of the due diligence credit review, fairness opinion or
any other services to be performed, including a copy of the proposed contract or
engagement;     (b)   a description of the Bank’s due diligence process for
agreeing to the services to be performed by a potential purchaser or merger
partner;     (c)   a determination by the Board that the activities which are to
be performed as part of the sale or merger requirements is fair and reasonable
to the Bank, including the ability of the parties to perform under the contract
or commitment; and     (d)   a determination by the Board that the contract is
in the best interests of the Bank.

(3) Following any supervisory non-objection granted by the Director, the Board
must routinely monitor the performance of the contractor or service provider to
ensure that committed goods and services are received, and that they are in
compliance with the written contract or engagement.
ARTICLE XII
ADMINISTRATIVE APPEALS AND EXTENSIONS OF TIME
(1) If the Bank requires an extension of any timeframe within this Order, the
Board shall submit a written request to the Director asking for relief. Any
written requests submitted pursuant to this Article shall include a statement
setting forth in detail the special circumstances that prevent the Bank from
complying with a provision and that require an extension of a timeframe within
this Order.

 

-26-



--------------------------------------------------------------------------------



 



(2) All such requests shall be accompanied by relevant supporting documentation,
and any other facts upon which the Bank relies. The Director’s decision
concerning a request is final and not subject to further review.
ARTICLE XIII
OTHER PROVISIONS
(1) All reports or plans which the Bank or Board has agreed to submit to the
Director pursuant to this Order shall be forwarded, by overnight mail or via
email, to the following:

         
 
  Director for Special Supervision   with a copy to:
 
  Comptroller of the Currency   Comptroller of the Currency
 
  250 E Street, S.W.   Nashville Field Office
 
  Mail Stop 2-7   5200 Maryland Way, Suite 104
 
  Washington, DC 20219   Brentwood, Tennessee 37027

(2) The Board shall ensure that the Bank has sufficient processes, personnel,
and control systems to effectively implement and adhere to all provisions of
this Order, and that Bank personnel have sufficient training and authority to
execute their duties and responsibilities under this Order
(3) Although the Bank is by this Order required to submit certain proposed
actions and programs for the review or prior written determination of no
supervisory objection of the Director, the Board has the ultimate responsibility
for proper and sound management of the Bank and the completeness and accuracy of
the Bank’s books and records.

 

-27-



--------------------------------------------------------------------------------



 



(4) It is expressly and clearly understood that if, at any time, the Comptroller
deems it appropriate in fulfilling the responsibilities placed upon it by the
several laws of the United States of America to undertake any action affecting
the Bank, nothing in this Order shall in any way inhibit, estop, bar or
otherwise prevent the Comptroller from so doing.
(5) Unless otherwise stated, any time limitations imposed by this Order shall
begin to run from the effective date of this Order. Such time limitations may be
extended in writing by the Director for good cause upon written application by
the Board.
(6) The provisions of this Order are effective upon issuance of this Order by
the Comptroller, through his authorized representative whose hand appears below,
and shall remain effective and enforceable, except to the extent that, and until
such time as, any provisions of this Order shall have been amended, suspended,
waived, or terminated in writing by the Comptroller.
(7) In each instance in this Order in which the Board is required to ensure
adherence to, and undertake to perform certain obligations of the Bank, it is
intended to mean that the Board shall:

  (a)   authorize and adopt such actions on behalf of the Bank as may be
necessary for the Bank to perform its obligations and undertakings under the
terms of this Order;     (b)   require the timely reporting by Bank management
of such actions directed by the Board to be taken under the terms of this Order;
    (c)   follow-up on any non-compliance with such actions in a timely and
appropriate manner; and     (d)   require corrective action be taken in a timely
manner of any non-compliance with such actions.

 

-28-



--------------------------------------------------------------------------------



 



(8) This Order is intended to be, and shall be construed to be, a final order
issued pursuant to 12 U.S.C. § 1818(b), and expressly does not form, and may not
be construed to form, a contract binding on the Comptroller or the United
States.
(9) The OCC and the Bank entered into a Formal Agreement dated January 26, 2009
(“Formal Agreement”). This Order replaces the Formal Agreement and, therefore,
the Formal Agreement is hereby terminated.
(10) The terms of this Order, including this paragraph, are not subject to
amendment or modification by any extraneous expression, prior agreements or
prior arrangements between the parties, whether oral or written.
IT IS SO ORDERED, this 27th day of October, 2011.

     
/s/ Henry Fleming
         
Henry Fleming
   
Director for Special Supervision
   

 

-29-